19-08289-rdd      Doc 6       Filed 09/18/19    Entered 09/18/19 20:18:23          Main Document
                                               Pg 1 of 13


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors. 1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


                   DECLARATION OF JAMIE O’CONNELL
     IN SUPPORT OF DEBTORS’ MOTION FOR A PRELIMINARY INJUNCTION



1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-08289-rdd        Doc 6   Filed 09/18/19    Entered 09/18/19 20:18:23       Main Document
                                             Pg 2 of 13


I, John James O’Connell III, pursuant to 28 U.S.C. § 1746 hereby declare as follows:

               1.      I am a partner in the Restructuring and Special Situations Group (the

“Restructuring Group”) of PJT Partners LP (“PJT”), which serves as the investment banker for

Purdue Pharma L.P. (“Purdue Pharma”) and certain of its affiliates, as debtors and debtors in

possession in the above-captioned cases (collectively, “Purdue” or the “Debtors”).

               2.      PJT is an investment banking firm listed on the New York Stock

Exchange with its principal offices at 280 Park Avenue, New York, New York 10017. PJT was

spun off from The Blackstone Group L.P. (“Blackstone”) on October 1, 2015. Upon the

consummation of the spin-off, the Restructuring Group became a part of PJT, and Blackstone’s

restructuring professionals became employees of PJT. The professionals at PJT have extensive

experience in the reorganization and restructuring of distressed companies, both out of court and

in chapter 11 proceedings. PJT has over 650 employees located in New York, San Francisco,

Boston, Chicago, London, Sydney, Hong Kong, and Madrid. PJT is a registered broker-dealer

with the United States Securities and Exchange Commission, is a member of the Securities

Investor Protection Corporation, and is regulated by the Financial Industry Regulatory Authority.

               3.      Prior to joining PJT, I was a Senior Managing Director at Blackstone,

where I worked in the Restructuring and Reorganization Group from 2004 to 2015. Before that,

I worked at Dolphin Equity Partners and in the Corporate Recovery Services Group of Arthur

Andersen.

               4.      I hold a Bachelor of Business Administration degree magna cum laude in

Accountancy from the University of Notre Dame and a Master of Business Administration

degree with honors in Finance and Strategic Management from the Wharton School of the

University of Pennsylvania.




                                                2
19-08289-rdd        Doc 6   Filed 09/18/19     Entered 09/18/19 20:18:23          Main Document
                                              Pg 3 of 13


               5.      I have over 20 years of corporate restructuring experience and have served

as a financial advisor in numerous restructurings, both in court and out of court. With respect to

chapter 11 matters, I have advised debtors, creditors or sponsors in the following cases, among

others: Aegean Marine Petroleum Network, Inc.; Central European Distribution Corporation;

Excel Maritime Carriers, Inc.; Genco Shipping & Trading Limited; Mrs. Fields Original

Cookies, Inc.; Nautilus Holdings Limited; New World Pasta Company; Overseas Shipholding

Group Inc.; Simmons Bedding Company; Solutia Inc.; Stearns Holdings, LLC; TGHI, Inc.

(Targus Holdings); Toisa, Inc.; Ultrapetrol Bahamas Limited; and Winn-Dixie Stores, Inc.

               6.      More specific to this matter, I have advised companies in situations

involving potential mass tort liability. These companies include The Babcock & Wilcox

Company, Dow Corning Corporation, Specialty Products Holding Corp. (parent of Bondex

International), and W. R. Grace & Co.

               7.      Except as otherwise indicated herein, the facts set forth in this declaration

(“Declaration”) are based upon my personal knowledge, my discussions with the Debtors’

management and their other advisors, and other members of the PJT team involved in this matter,

my review of relevant documents, information provided by the Debtors, and my experience and

familiarity with the Debtors’ assets, business, operations, and financial conditions. If called

upon to testify, I can and will testify competently as to the facts set forth herein.

                                            Background

               8.      PJT was initially retained on or around November 13, 2017 as Purdue

faced mounting litigation related to its opioid medications. The scope of PJT’s initial work,

which lasted approximately three months, focused primarily on assessing Purdue Pharma’s

business plan. In connection with this assessment, Purdue Pharma decided to scale back certain




                                                   3
19-08289-rdd        Doc 6   Filed 09/18/19    Entered 09/18/19 20:18:23           Main Document
                                             Pg 4 of 13


functions, including sales initiatives, research and development investment, and pipeline product

development.

               9.      Several months later, beginning on or around May 1, 2018, PJT started a

second engagement with Purdue Pharma. The scope of this assignment included the analysis of

intercompany relationships with Rhodes Technologies and Rhodes Pharmaceuticals L.P.

(“Rhodes Pharma”), 2 the evaluation of manufacturing arrangements, the analysis of the

financial impact of potential settlement and restructuring options and the assessment of business

risks resulting from an ever-increasing number of lawsuits. These risks included, among others,

a substantial reduction in the amount of cash on hand as a result of significant legal defense and

related indemnification expenses and potential business interruption resulting from suppliers and

vendors requiring more onerous trade terms.

               10.     The third phase of PJT’s engagement began on or around April 1, 2019

and has included the ongoing evaluation of the business plan, the support of Debtors’ counsel in

negotiations with advisors to various litigants and the preparation of the Debtors’ chapter 11

bankruptcy filing.

               11.     As a result of this work, I have personal knowledge of the Debtors’

financial affairs, business operations, and other related material information.




2
 At this time, Rhodes Pharma was under a different ownership chain than Purdue (although
Rhodes and Purdue Pharma, I understand, have always shared the same ultimate owners). In
May 2019, Rhodes Pharma was contributed to Purdue Pharma, becoming a Purdue Pharma
subsidiary.


                                                 4
19-08289-rdd      Doc 6    Filed 09/18/19     Entered 09/18/19 20:18:23         Main Document
                                             Pg 5 of 13


                                 Benefits of the Automatic Stay

               12.     Absent a stay of the active opioid-related litigations currently pending

against certain of the Debtors, 3 Purdue’s limited funds will continue to be depleted by the

massive legal expenses arising from the active opioid-related litigations, a condition that is

exacerbating Purdue’s already deteriorating cash flow. The legal expenses associated with these

litigations—which are likely to remain constant if not increase in the years to come—may

imperil a successful bankruptcy because they threaten to exhaust value that would otherwise be

available for distribution upon resolution of these bankruptcy cases.

               13.     Indeed, not enjoining the active litigation against the Debtors in this case

would undermine the purpose of filing for chapter 11 relief. In my experience as a financial

advisor in chapter 11 bankruptcies with alleged mass tort liabilities, the automatic stay has

proven to be a necessary and critical feature that enables claimants and corporate defendants to

work successfully towards global resolutions or otherwise ultimately resolve their tort liabilities

in the context of the bankruptcy. Without application of the automatic stay, those cases would

have resulted in additional litigation, expense, and uncertainty, challenging the ability of those

debtors to forge consensus with their claimants while continuing to expend their financial

resources. Similarly here, absent a stay of active litigation, the increased expense, uncertainty,

and roadblocks to reaching consensus that currently face the Debtors will continue. A stay will

prevent a scenario in which the Debtors must coordinate and defend multiple litigations that are

impeding the Debtors’ ability reach a global resolution. Allowing the litigation to continue


3
  Although I understand that only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma
Inc.; Purdue Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal
Technologies L.P.; Purdue Pharmaceutical Products L.P.; Purdue Pharma of Puerto Rico;
Rhodes Pharmaceuticals L.P.; Rhodes Technologies; and Avrio Health L.P.) are defendants in
the Pending Actions, I use the term “Debtors” for ease of reference.


                                                 5
19-08289-rdd       Doc 6    Filed 09/18/19    Entered 09/18/19 20:18:23          Main Document
                                             Pg 6 of 13


would reduce the overall distributable value to all claimants, thereby effectively acting as a value

transfer away from claimants.

                 14.    The need for the automatic stay is amplified in this situation because—

unlike other debtors that I have advised in chapter 11 mass tort bankruptcies—Purdue faces

material business risks. These risks include a significant decline in sales of opioid medications; a

limited product portfolio outside of opioid medications; a pipeline of medications in

development which, while promising in management’s view, is limited and will require

significant investment; and the possibility of further contraction in cash flow related to working

capital.

                        Purdue Faces Significant Legal Defense Expenses

                 15.    I understand that there are more than 2,600 civil lawsuits against the

Debtors and other defendants in federal and state courts around the United States relating to the

marketing and sale of opioid medications (the “Pending Actions”). I understand further that

approximately 2,200 of these lawsuits are consolidated in a federal multidistrict litigation

pending in the United States District Court for the Northern District of Ohio.

                 16.    Though the Debtors’ unrestricted cash balance as of August 31, 2019 of

approximately $1.2 billion may appear significant, without a stay of the active Pending Actions,

the cash balance will be diminished by legal expenditures that the Debtors will bear as a result of

the Pending Actions. 4 Purdue Pharma is the Debtors’ main operating entity. Purdue Pharma is

forecasted to pay approximately $121 million in 2019 for its own legal defense costs in

connection with the Pending Actions. Notably, this amount does not include, among other

expenses, (1) legal fees incurred in the ordinary course of business, such as fees in connection


4
    Restricted cash as of August 31, 2019 was $215 million.


                                                  6
19-08289-rdd     Doc 6     Filed 09/18/19     Entered 09/18/19 20:18:23         Main Document
                                             Pg 7 of 13


with regulatory and patent matters, (2) legal and other professional fees incurred in connection

with this chapter 11 case, and (3) indemnification costs for current and former directors, officers,

employees or others. 5 In total, Purdue Pharma is forecasted to spend approximately $263 million

on legal expenditures in 2019.

               17.     In the first six months of this year, Purdue Pharma paid approximately $63

million for legal representation, expert fees, and other expenses in connection with the Pending

Actions. 6 Rhodes Pharma, a Purdue subsidiary, also incurred approximately $2 million in

litigation expenses associated with the Pending Actions in the first six months of this year.

               18.     Legal expenses have escalated significantly compared to past years. For

example, in 2015, when the Pending Actions against the Debtors consisted of only a few cases,

Purdue Pharma’s total legal expenses (including general corporate and patent-related expenses)

were approximately $48 million. By the end of 2018, when the Pending Actions consisted of

approximately 1,800 cases, Purdue Pharma’s total legal expenses (including general corporate

and patent-related expenses) were approximately $128 million, before escalating to

approximately $263 million projected in 2019.

               19.     If Purdue Pharma’s Pending Action-related expenditures remain at the

projected 2019 level, they will constitute one of the largest annual expenses on Purdue Pharma’s

income statement for the foreseeable future. For 2019, legal costs in connection with the

5
  In the first six months of 2019, Purdue Pharma paid approximately $14 million in legal
expenses for former directors, officers, and employees. Purdue Pharma is forecasted to pay a
total of $26 million for such indemnification expenses in 2019. I understand that, as of earlier
this year, indemnification payments are no longer being made for the benefit of any shareholder
or ultimate owner of the Debtors.
6
  The legal defense costs do not include Purdue Pharma’s settlement to resolve the opioid-related
litigation brought by the State of Oklahoma (the “Oklahoma Settlement”). The Oklahoma
Settlement required Purdue Pharma to make cash payments of approximately $175 million. The
Oklahoma Settlement also required Purdue Pharma to make an in-kind payment in the form of
addiction treatment medication valued at approximately $20 million.


                                                 7
19-08289-rdd      Doc 6    Filed 09/18/19     Entered 09/18/19 20:18:23         Main Document
                                             Pg 8 of 13


Pending Actions are expected to be higher than Purdue Pharma’s entire projected general and

administrative spend and its entire projected research and development budget. 7

               20.     Moreover, Purdue Pharma’s expenses associated with the Pending Actions

are likely to increase beyond 2019 as some of the Pending Actions proceed to trial. In 2020,

Purdue Pharma’s projected cash flow, before accounting for estimated Pending Action-related

legal expenses, is forecasted to be approximately negative $92 million. 8

               21.     Furthermore, not only would the deterioration of Purdue Pharma’s cash

position reduce the value available for any future distributions, it also would impact Purdue

Pharma’s ability to execute on its nonprofit public health initiative (“Public Health Initiative”).

As part of the Public Health Initiative, Purdue Pharma is currently developing opioid overdose

rescue medications (nalmefene and intranasal naloxone) and an opioid addiction treatment

medication (buprenorphine/naloxone) that it plans to donate or sell at cost in the future to benefit

communities and individuals affected by the opioid crisis.

               22.     In sum, without a stay of the active Pending Actions, the Debtors’ legal

expenses will remain elevated and likely increase, further depleting the Debtors’ cash reserves.

Given that Purdue faces challenging business prospects (some of which are explored in more

detail below), the overall cash drain caused by the Pending Actions, if left unchecked, will likely

hinder Purdue’s ability to resolve its liabilities in bankruptcy as the value for any allowed

claimants and estate stakeholders will have been reduced.


7
 In total, the Debtors’ projected legal costs in connection with Pending Actions are expected to
be approximately 95% of Purdue’s entire projected general and administrative spend and
approximately equivalent to Purdue’s entire research and development budget.
8
  In total, the Debtors’ projected cash flow, before accounting for estimated Pending Action-
related legal expenses, is forecasted to be approximately negative $118 million for 2020. Cash
flow for Purdue Pharma and the Debtors excludes the impact of movements in restricted cash.
Purdue Pharma cash flow also excludes the impact of projected Rhodes Pharma funding.


                                                  8
19-08289-rdd     Doc 6    Filed 09/18/19     Entered 09/18/19 20:18:23        Main Document
                                            Pg 9 of 13


                  Sales of Opioid Medications Have Decreased Significantly

               23.    The vast majority of Purdue Pharma’s revenues are generated from the

sales of prescription opioid medicines. In 2018, approximately 92% of Purdue Pharma’s

revenues were derived from the sale of opioid medications, with 75% of total sales coming from

a single opioid-related medication, OxyContin, and the remaining opioid-related sales coming

from Butrans (12%) and Hysingla (5%).

               24.    Purdue Pharma’s sales of opioid medications have fallen sharply in recent

years. As a point of comparison, in 2010, Purdue Pharma generated opioid-related sales of

approximately $2.2 billion; by 2018, that number had dropped by over half, to approximately

$975 million. The graph below illustrates this trend on an annual basis from 2010 to 2018:




               25.    The negative trend in opioid-related medication sales is not expected to

improve in the near term. As a result, Purdue Pharma is forecasting total sales of opioid

medications of $644 million in 2019, a 34% reduction from the 2018 sales level of $975 million.

Moreover, Purdue Pharma expects that number to drop to $82 million by 2024.




                                                9
19-08289-rdd     Doc 6      Filed 09/18/19    Entered 09/18/19 20:18:23       Main Document
                                             Pg 10 of 13


               26.      Rhodes Pharma, a subsidiary of Purdue, operates the Debtors’ generic

prescription business. Rhodes Pharma is forecasting total sales of opioid medications of $122

million in 2019, a 12% reduction from the 2018 sales level of $138 million. Annual sales of

opioid medications are expected to decline to $84 million by 2023 before increasing to

$126 million in 2024.

                           The Debtors’ Remaining Product Portfolio

               27.      As noted, approximately 92% of Purdue Pharma sales in 2018 were

generated by the sale of opioid medications. The remaining 8% of Purdue Pharma’s 2018

revenues were derived from consumer over-the-counter (“OTC”) products (collectively 7%),

Symproic (<1%), Intermezzo (<1%), and a small amount of royalty income (<1%).

               28.      The Debtors’ domestic OTC business, run by Purdue subsidiary Avrio

Health L.P. (“Avrio”), sells non-opioid products including Betadine, Senekot, Colace and

SlowMag. In 2018, Avrio generated $74 million of revenue and $15 million of operating profit.

               29.      Symproic, a non-opioid medication developed through a joint venture

between Purdue Pharma and Shionogi and Co., Ltd. (“Shionogi”) was approved for sale in the

United States in 2017. Symproic generated $6 million of revenue for Purdue Pharma in 2018.

However, the partnership between Purdue Pharma and Shionogi was terminated in June 2018,

and Shionogi has regained full rights to the drug in the United States. Accordingly, Purdue

Pharma is no longer generating revenue from Symproic.

               30.      Intermezzo, another non-opioid medication, lost sales exclusivity in 2016

when the patent for the drug was successfully challenged. Intermezzo generated $2 million of

revenue in 2018 and is not expected to generate revenue for Purdue Pharma going forward.




                                                10
19-08289-rdd     Doc 6     Filed 09/18/19    Entered 09/18/19 20:18:23         Main Document
                                            Pg 11 of 13


               31.     Separately, Adhansia, a non-opioid medication which just recently

launched, is expected to generate $4 million of revenue in 2019 and $18 million in 2020.

               32.     Rhodes Pharma generated $12 million of revenue in 2018 from Aptensio

XR, a non-opioid medication, and $16 million in revenue from other non-opioid generics.

                                The Debtors’ New Product Pipeline

               33.     Purdue Pharma’s pipeline of medications in development, while promising

in management’s view, will require significant investment over time. The development stage

pipeline medications include:

                       a. two early-stage preclinical drugs

                       b. one phase I clinical trial drug

                       c. two phase II clinical trial drugs

                       d. one phase III-ready clinical trial drug

None of the development stage pipeline medications, assuming they receive FDA approval, is

expected to generate revenue before 2022.

               34.     In addition to the new product development pipeline mentioned above,

Purdue Pharma has also initiated development of two overdose rescue medications and one

addiction treatment medication, as previously noted. Each of these medications is expected to

have launched by 2022, but are not expected to be positive contributors to Purdue Pharma’s

operating cash flows, as the medications are intended to be either donated or sold at cost in the

future. 9

               35.     Avrio and Rhodes Pharma are also developing additional products. Over

the course of 2019 and 2020, Avrio’s consumer OTC products in development are forecasted to

9
 Buprenorphine/naloxone is currently in development by Rhodes Pharma and is expected to
generate less than $1 million in total gross profit in 2019 and 2020 combined.


                                                11
19-08289-rdd     Doc 6     Filed 09/18/19    Entered 09/18/19 20:18:23         Main Document
                                            Pg 12 of 13


generate $15 million in gross profit, and Rhodes Pharma’s generic medications in development

are forecasted to generate $18 million in gross profit.

                                            Conclusion

               36.     As discussed in the sections above, the Debtors’ current financial status is

challenged. The Pending Actions have required and will continue to require large cash outflows

for legal defense. The cash outflows from the Pending Actions exceed the Debtors’ cash-

generating capabilities and will result in a net decrease to the Debtors’ available cash balance

over time. Absent a stay of the active Pending Actions, the massive volume of lawsuits will

greatly diminish the assets and value of Purdue and threaten Purdue’s ability to reach and to

implement a global settlement that benefits all estate constituents. A stay of the active Pending

Actions would help preserve Purdue’s value and facilitate a resolution of Purdue’s liabilities in

bankruptcy.




                            [Remainder of page intentionally left blank]




                                                 12
19-08289-rdd     Doc 6     Filed 09/18/19    Entered 09/18/19 20:18:23       Main Document
                                            Pg 13 of 13


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.

  New York, New York
  September 18, 2019                        John James O’Connell III
                                            Partner
                                            PJT Partners LP




                                                13
